Citation Nr: 1224804	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability as secondary to a service connected right knee disability.

2.  Entitlement to an increased rating for a right knee disability (ACL insufficiency with medial meniscal tear), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was remanded in September 2011 for further development.  

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

At the Veteran's May 2012 Board hearing, he stated that the disability rating for his right knee is 20 percent.  The Board notes that a review of the claims file and the Virtual VA records fails to reflect an increase in his rating to 20 percent.  It is likely that the Veteran was referring to the fact that he is receiving a 10 percent rating under Diagnostic Codes 5257-5259 (regarding instability) and an additional 10 percent rating under Diagnostic Code 5260 (regarding limitation of motion).  

When the Board denied an earlier claim in August 2006, it only addressed the issue of stability under Diagnostic Code 5257.  It did not adjudicate the issue of entitlement to a higher rating under Diagnostic Code 5260.  Instead, it referred the issue back to the RO.  It appears that this referral is what prompted the RO to issue the July 2007 rating decision that is the subject of this appeal.  Consequently, it might appear that only this issue (entitlement to a higher rating under Diagnostic Code 5260) is ripe for appeal.  Nonetheless, the Board will consider all applicable rating criteria when adjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's May 2012 Board hearing, he testified that his most recent VA examination took place in November 2006; and that his right knee has gotten worse since that examination.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Consequently, the Board finds that a new VA examination is warranted for the purpose of determining the current severity of the Veteran's right knee disability.

Additionally, the Board notes that the RO has denied the Veteran's claim for service connection for a left knee disability because there has been no medical evidence that his left knee disability was caused or aggravated by his right knee disability.  The Board finds that the VA examiner should render an opinion on whether the Veteran's left knee disability has been caused or aggravated by the Veteran's right knee disability, to include as due to an altered gait.  

The Veteran also testified that he has been receiving treatment at the James Haley VA facility; and that his doctors have told him that his left knee disability has been caused or aggravated by his right knee disability.  There are no treatment records in the claims file.  The July 2007 rating decision states that a review of CAPRI electronic records showed no recent progress notes for the Veteran's claimed disabilities.  The RO should contact the James Haley facility and incorporate all relevant treatment reports into the claim file.  

Additionally, the Board recognizes that nexus opinions are rarely found in outpatient treatment reports.  As such, the Board encourages the Veteran to request that his VA doctor(s) express any such nexus opinions on paper so that the Veteran can submit them into evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given a chance to submit a nexus opinion from his VA doctors.

2.  The RO should contact the James Haley VA Medical Center and make sure that the VA records are updated and in the claims folder.  
 
3.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

Additionally, the examiner should note any recurrent subluxation and/or lateral instability.  The examiner should render an opinion on whether any recurrent subluxation and/or lateral instability is slight, moderate, or severe.  

Finally, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was caused, or aggravated by, his service connected right knee disability, to include whether the left knee was caused or aggravated by the Veteran's altered gait or overcompensation for a right knee disability.   

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



